ORDER:
PER CURIAM:
AND NOW, this 14th day of July, 1988, the petition for allowance of appeal is granted only with regard to the *38issues whether the Interim Stipulation lacked essential terms and whether the Interim Stipulation entered on the record varied the terms of the agreement made by the parties. The order of the Superior Court is vacated to the extent that the court found the aforementioned issues to have been waived because they were not raised in the Court of Common Pleas, and the case is remanded to the Superior Court for consideration of those issues only. In all other respects, the petition is denied.
JURISDICTION RELINQUISHED.